STATE OF WEST VIRGINIA                                   FILED
                                                                                      March 19, 2021
                            SUPREME COURT OF APPEALS                             EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
AVALOTIS CORPORATION,
Employer Below, Petitioner

vs.)   No. 20-0124 (BOR Appeal No. 2054464)
                   (Claim No. 2016028785)

JOSEPH HARPER,
Claimant Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Avalotis Corporation, by Counsel Robert J. D’Anniballe Jr., appeals the decision
of the West Virginia Workers’ Compensation Board of Review (“Board of Review”). 1

        The issue on appeal is an additional compensable condition. The claims administrator
denied the addition of reactive airway dysfunction syndrome (“RADS”) to the claim on June 27,
2018. The Workers’ Compensation Office of Judges (“Office of Judges”) reversed the decision in
its July 12, 2019, Order and added RADS to the claim. The Order was affirmed by the Board of
Review on January 24, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        On March 25, 2016, Mr. Harper, the claimant in this case, was exposed to sulfur dioxide
in the course of his employment. He sought treatment the following day from MedExpress. Mr.
Harper reported that he and his coworkers were exposed to sulfur dioxide levels of fifty parts per
million. The level is supposed to be under two parts per million. Mr. Harper was diagnosed with
unspecified lung injury and advised to seek treatment at the emergency room. Mr. Harper did and
was seen at Camden Clark Medical Center Emergency Room. He reported eye irritation and
shortness of breath after exposure to sulfur gas at work. Mr. Harper reported a recent air reading

       1
           A response was not filed.
                                                 1
of forty parts per million and stated that some of his coworkers were also ill. X-rays showed minor
atelectasis in the left lung and a three-millimeter subpleural nodule. A chest CT scan showed minor
atelectasis in the left lung base and a three-millimeter subpleural nodule in the right middle lobe.

        The Employees’ and Physicians’ Report of Injury was completed on May 8, 2016, and
indicates Mr. Harper was overexposed to flue gases at work. The physicians’ section was
completed by Tyler Fisher, PA, at MedExpress, who indicated Mr. Harper sustained an inhalation
injury to his lungs.

        Mr. Harper sought treatment from Michael Cheshire, D.O., on June 3, 2016, for shortness
of breath. He was diagnosed with non-asthma reactive airway disease and elevated liver enzymes.
It was noted that Mr. Harper quit smoking in November of 2015. He was referred to a
pulmonologist.

         On March 6, 2017, Mr. Harper testified in a deposition that he smoked a pack of cigarettes
every two to three months for about ten years. He stopped smoking in 2015. Mr. Harper stated that
he first noticed occupational exposure symptoms when he developed congestion a few weeks after
he began working for the employer. Mr. Harper testified that some of his coworkers developed
rashes on their arms and legs. He also testified that on the day he stopped working, work was
stopped due to symptoms he and his coworkers were experiencing. He stated that there was a
visible, very open leak in the main duct found that day. Altogether, nine employees sought medical
treatment for symptoms related to the exposure. Mr. Harper stated that he believed he was exposed
to sulfur dioxide the entire time he worked for the employer because he could smell it. On cross-
examination, Mr. Harper stated that he had a respirator and used it five to ten times per shift
depending on the air quality.

       A May 23, 2017, treatment note by John Parker, M.D., indicates Mr. Harper was diagnosed
with mild, intermittent asthma; shortness of breath; cough; RADS; and asthma due to inhalation
of fumes. A methacholine challenge test was abnormal.

        Angelo Constantino, M.D., performed an independent medical evaluation on July 27, 2017,
in which he determined that Mr. Harper did not have occupational asthma. He found that Mr.
Harper had a normal methacholine challenge test and normal pulmonary function studies. Dr.
Constantino further stated that samples taken from Mr. Harper’s workplace showed sulfur dioxide
levels at normal levels. Dr. Constantino found no evidence of lung disease that might mimic
occupational asthma or restrictive airway disease. He opined that Mr. Harper’s symptoms were
consistent with those of a smoker. Dr. Constantino opined that there was no credible evidence that
Mr. Harper sustained a work-related lung injury as a result of sulfur dioxide exposure.

        Stuart Brooks, M.D., performed a Physician Review on November 6, 2017, in which he
found that the methacholine challenge test showed borderline or normal bronchial responsiveness.
He stated that this excludes current reactive airways or asthma. Dr. Brooks stated that exposure to
significantly high levels of sulfur dioxide can cause RADS, but there is no objective evidence that
Mr. Harper was exposed to hazardous levels at work. Dr. Brooks found that Mr. Harper’s

                                                 2
spirometric measurements were normal. Dr. Brooks opined that Mr. Harper did not meet the
diagnostic criteria for RADS. Mr. Harper had reached maximum medical improvement.

        Dr. Parker testified in a November 10, 2017, deposition that he practices pulmonary critical
care, occupational lung disease medicine, sleep medicine, and internal public health at WVU
School of Medicine. He further stated that he is board certified in internal medicine, pulmonary
disease. He is also a NIOSH B reader. Dr. Parker noted that pulmonary function tests were
performed a year after the chemical exposure and showed normal results trending toward mild
airflow obstruction. The methacholine challenge was mildly abnormal. Dr. Parker diagnosed
RADS and irritant-induced asthma due to Mr. Harper’s occupational work exposure. Dr. Parker
disagreed with the opinions of Drs. Brooks and Constantino. Dr. Parker found that Mr. Harper’s
symptoms are common symptoms of RADS. Dr. Parker noted that Mr. Harper had no preexisting
respiratory symptoms and that his symptoms developed following a specific exposure, for which
Mr. Harper sought emergency treatment. Dr. Parker was questioned regarding the levels of sulfur
dioxide measured at Mr. Harper’s job site. Dr. Parker stated that one must consider that
measurements are not always performed at the specific area Mr. Harper was working in, so it can
be difficult to determine Mr. Harper’s exact exposure level.

       On February 1, 2018, the Office of Judges reversed a May 18, 2016, claims administrator
decision and held the claim compensable for inhalation injury to the lungs. The Office of Judges
found that the exact level of sulfur dioxide Mr. Harper was exposed to could not be determined,
but he was exposed to elevated levels. The Office of Judges stated that the claims administrator’s
decision was made prior to Dr. Parker’s diagnosis of RADS. It therefore gave the claims
administrator the opportunity to address the diagnosis in a separate Order. The decision was
affirmed by the Board of Review on July 19, 2018. The claims administrator denied the addition
of RADS to the claim on June 27, 2018.

         In its July 12, 2019, Order, the Office of Judges reversed the claims administrator’s denial
of the addition of RADS to the claim. It found that Mr. Harper and several of his coworkers were
exposed to sulfur dioxide at their place of employment. Several employees sought medical
treatment for the exposure, including Mr. Harper. Mr. Harper was diagnosed with inhalation injury
to both lungs and referred to Dr. Parker, a pulmonologist. Dr. Parker examined Mr. Harper and
reviewed his diagnostic studies. Dr. Parker concluded that Mr. Harper developed RADS and
irritant induced asthma due to his work-related chemical exposure. The Office of Judges found Dr.
Parker’s report and opinion to be reliable and supported by the evidence of record.

       The Office of Judges found Dr. Brooks’ report to be unpersuasive. Dr. Brooks concluded
that Mr. Harper did not meet the diagnostic criteria for RADS because there was no documented
evidence that he was exposed to high levels of sulfur dioxide at work. He further stated that Mr.
Harper’s methacholine challenge test was normal. The Office of Judges noted that in a prior
February 1, 2018, decision, the Office of Judges found Dr. Brooks’ report to be less reliable
because he only performed a record review. The Office of Judges also found in its prior Order that
Dr. Constantino’s report was less reliable than that of Dr. Parker due to the long time period
between Mr. Harper’s exposure and Dr. Constantino’s examination. The Office of Judges
ultimately found Dr. Parker’s opinion that Mr. Harper developed RADS due to occupational
                                                3
chemical exposure to be persuasive. The Office of Judges concluded that Mr. Harper was exposed
to sulfur dioxide levels higher than ordinary in ambient air. The Board of Review adopted the
findings of fact and conclusions of law of the Office of Judges and affirmed its Order on January
24, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The reports of Drs. Brooks and Constantino rely on the
assumption that Mr. Harper was not exposed to high levels of sulfur dioxide at work. Though the
measurements taken at Mr. Harper’s place of employment show normal levels, the evidence
indicates Mr. Harper was exposed to excess levels of sulfur dioxide in the course of his
employment. Significantly, Mr. Harper was not the only person to develop symptoms that day.
Several of his coworkers also sought treatment for the chemical exposure. Mr. Harper sought
treatment the day after the exposure occurred and was diagnosed with an inhalation injury to the
lungs. Dr. Parker’s opinion is well supported by the evidence of record. The claim was properly
held compensable for RADS.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning, and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.




                                                                                           Affirmed
ISSUED: March 19, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 4